Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 11, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 20190166613, henceforth “Zhang”).
Regarding claim 11, Zhang teaches a semi-persistent scheduling (SPS) method (FIGS. 3, 4, 6, 7, 8, 10 and11) comprising: 
sending, by a network device, first information to a first device, wherein the first information is usable for activating or releasing SPS of at least one second device (FIG. 10 is a signaling flowchart for performing a SPS configuration for remote equipment and activating the SPS configuration. The FIG. 10 show the SPS configuration may be transmitted in two manners, and the SPS configurations may be activated in three manners, see [0148]. FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment, the network side equipment transmits SPS configuration information of the network side equipment transmits first activation information to the relay equipment, where the first activation information is scrambled using the identification information of the remote equipment. In step S602, the relay equipment descrambles the first activation information using the acquired identification information of all remote equipment and the identification information of the relay equipment to determine the remote equipment to which the first activation information is pertinent, see [0115]. The first activation information include resource indication information for SPS configuration and activation indication for activating the SPS configuration, see [0107]. In a non-limiting embodiment of the present disclosure, the resource indication information for the SPS configuration is indicated by “s1 SPS configuration index”, and the activation/release indication information for activating/releasing the SPS configuration is indicated by “Activation/release indication”, see [0117]. This technique is used by a network side equipment for sending first information to relay equipment, wherein the first information is usable for activating SPS of at least one remote equipment.).
Regarding claim 16, Zhang teaches a semi-persistent scheduling (SPS) method (FIGS. 3, 4, 6, 7, 8, 10 and11) comprising: 
receiving, by a second device, information from a first device, wherein the information is usable for activating or releasing SPS of the second device (FIG. 10 is a signaling flowchart for performing a SPS configuration for remote equipment and activating the SPS configuration. The FIG. 10 show the SPS configuration may be transmitted in two manners, and the SPS configurations may be activated in three manners, see [0148]. FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment, the network side equipment transmits SPS configuration information of the  the relay equipment scrambles the SCI format 2 using the identification information of the remote equipment to generate second activation information. Next, in step S604, the relay equipment transmits the second activation information to the remote equipment. The second activation information includes resource indication information for SPS configuration of the remote equipment and activation indication information for activating the SPS configuration. In a non-limiting embodiment of the present disclosure, the resource indication information for the SPS configuration is indicated by “s1 SPS configuration index”, and the activation/release indication information for activating/releasing the SPS configuration is indicated by “Activation/release indication”, see [0115]-[0117]. This technique is used by the remote equipment for receiving information from the relay equipment, wherein the information is usable for activating SPS of the remote equipment.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 12-15, 17-18, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190166613, henceforth “Zhang”) and in view of Faurie et al. (US 20160338094, henceforth “Faurie”).
Examiner’s note: in what follows, references are drawn to Zhang unless otherwise mentioned.
Regarding claim 1, Zhang teaches a semi-persistent scheduling (SPS) method (FIGS. 3, 4, 6, 7, 8, 10 and11), comprising: 
receiving, by a first device, first information from a network device, wherein the first information is usable for activating or releasing SPS of at least one second device (FIG. 10 is a signaling flowchart for performing a SPS configuration for remote equipment and activating the SPS configuration. As described in FIG. 10, the SPS configuration may be transmitted in two manners, and the SPS configurations may be activated in three manners, see [0148]. FIG. 6, in step S601, the network side equipment transmits first activation information to the relay equipment, where the first activation information is scrambled using the identification information of the remote equipment. In step S602, the relay equipment descrambles the first activation information using the acquired identification information of all remote equipment and the identification information of the relay equipment to determine the remote equipment to which the first activation information is pertinent, see [0115]. The first activation information include resource indication information for SPS configuration and activation indication for activating the SPS configuration, see [0107]. In a non-limiting embodiment of the present disclosure, the resource indication information for the SPS configuration is indicated by “s1 SPS configuration index”, and the activation/release indication information for activating/releasing the SPS configuration is indicated by “Activation/release indication”, see [0117]. This technique is used by the relay equipment  for receiving first information from a network side equipment, wherein the first information is usable for activating/releasing SPS of at least one remote equipment.); and 
sending, by the first device, second information to the at least one second device, wherein the second information is usable for activating or releasing the SPS of the at least one second device (FIG. 6, in step S603 the relay equipment scrambles the SCI format 2 using the identification information of the remote equipment to generate second activation information. Next, in step S604, the relay equipment transmits the second activation information to the remote equipment. The second activation information includes resource indication information for SPS configuration of the remote equipment and activation indication information for activating the SPS configuration. In a non-limiting embodiment of the present disclosure, the resource indication information for the SPS configuration may be indicated by “s1 SPS configuration index”, and the activation/release indication information for activating/releasing the SPS configuration may be indicated by “Activation/release indication”, see [0115]-[0117]. This technique is used by the relay equipment for sending second information from a relto the remote equipment, wherein the second information is usable for activating/releasing SPS of the remote device.); 
wherein
 	the first information is further usable for indicating (The SPS resource is used for communication between the remote equipment and the relay equipment, which is also referred to as a sidelink SPS. The SPS configuration information includes the SPS configuration of the remote equipment, including a SPS index and a SPS period, see [0056]-[0057]. The SPS technology is applied to communication between terminal devices as shown ion FIGS. 1(a) and 1(b), see [0058].  The missing/crossed out limitations will be discussed in view of Faurie.), 
(FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. This technique is used by the relay equipment to send data to the at least one remote equipment and the relay equipment to receive data from the at least one remote equipment. The missing/crossed out limitations will be discussed in view of Faurie.).999
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the first information is further usable for indicating a first or second direction of the SPS, (2) in the first direction, the first device sends data to the at least one second device, and in the second direction, the first device receives data from the at least one second device. However, Faurie discloses the missing/crossed limitations comprising: (1) the first information is further usable for indicating a first or second direction of the SPS (FIG. 9 is a message flow diagram illustrating a resource allocation process 900 for a UE that operates in network scheduled mode according to the technique described in FIG. 3 and associated description, see [0091]-[0096]. FIG. 12 is a message flow diagram illustrating an extended resource allocation period process 1200 for a relay UE operating in the network scheduled mode and scheduling resource allocation for remote UEs according to the technique described in FIG. 3 and associated description, see [0124]. In some cases, the extended period is used for either direction of a sidelink transmission between a first UE and a second UE, see [0105]. In some cases, the sidelink transmission over the PC5 interface and the uplink or downlink transmission over the Uu interface may be coordinated to reduce interferences. In some cases, the relay UE may determine that the on a semi-persistent scheduling (SPS) configuration, see [0126]. So, the information is usable for indicating a first or second direction of the SPS.), (2) in the first direction, the first device sends data to the at least one second device, and in the second direction, the first device receives data from the at least one second device (FIGS. 15 and 16 are flowcharts illustrating methods for allocating resources for D2D transmissions. FIG. 16 at block 1606, the first UE transmits to the second UE the resource pool configuration for the second UE. At block 1608, the second UE selects resource for the device-to-device transmission from the resource pool configured for the second UE and performs transmission on the selected resource, see [0136]-[0142]. In some cases, the extended period is used for either direction of a sidelink transmission between a first UE and a second UE, see [0105]. This technique is used in the first direction, the first UE sends data to the at least one second UE, and in the second direction, the first UE receives data from the at least one second UE.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 3, Zhang and Faurie teach all the claim limitations of claim 1 above; and Zhang  further teaches further comprising: 
before the receiving, by the first device, first information from the network device, receiving, by the first device, a message from the network device (FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay , wherein 
the message comprises a configuration of the SPS of the at least one second device (FIG. 3 in step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. The processing circuit 210 of the electronic equipment 200 is configured to generate indication information for indicating whether a target terminal of a message transmitted by the electronic equipment 200 to the relay equipment is the relay equipment. Further, the electronic equipment 200 may denote the indication information with one bit of information. For example, in a case that the indication information is “0’, it is indicated that the target terminal of the message is the remote equipment, see [0070]-[0072]. So, the message comprises a configuration of the SPS of the at least one remote device.), and  
the configuration of the SPS comprises at least one of a configuration of SPS (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipments. Each of the multiple remote equipments may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see 
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction. However, Faurie discloses the missing/crossed limitations comprising: (1) the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction (FIG. 12 is a message flow diagram illustrating an extended resource allocation period process 1200 for a relay UE operating in the network scheduled mode and scheduling resource allocation for remote UEs according to the technique described in FIG. 3 and associated description. At step 2, the relay UE receives SIB 18 from the base station. At step 3, the relay UE enters into RRC_CONNECTED state with the base station, see [0124]. In some cases, the relay UE may determine that the downlink PDUs arrival is periodical with a limited range of jitter based on periodicity of data or on a semi-persistent scheduling (SPS) configuration, see [0126]. In some cases, the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105]. FIGS. 15 and 16 are flowcharts illustrating methods for allocating resources for D2D transmissions. FIG. 16 at block 1606, the first UE transmits to the second UE the resource pool configuration for the second UE. At block 1608, the second UE selects resource for the device-to-device transmission from the resource pool configured for the second UE and performs transmission on the selected resource, see [0136]-[0142]. So, the SPS configuration information comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction.).

Regarding claim 4, Zhang and Faurie teach all the claim limitations of claim 1 above; and Zhang  further teaches further comprising: 
before the receiving, by the first device, first information from the network device,  (FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. In step S305, the network side equipment transmits the SPS configuration information of the remote equipment to the relay equipment. In step 306, the relay equipment directly forward the SPS configuration information of the remote equipment to the remote equipment, see [0070]-[0072]. The missing/crossed out limitations will be discussed in view of Faurie.), wherein 
the message comprises a configuration of the SPS of the at least one second device (The network side equipment generates indication information for indicating that a target terminal of the SPS configuration information. The processing circuit 210 of the electronic equipment 200 may be configured to generate indication information for indicating whether a target terminal of a message transmitted by the electronic equipment 200 to the relay equipment is the relay equipment. Further, the electronic equipment 200 may denote the indication information with one bit of information. For example, in a case that the indication information is “0’, it is indicated that the target terminal of the message is the remote equipment or the second 
the configuration of the SPS comprises at least one of a configuration of  SPS in (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipment. Each of the multiple remote equipment may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. The SPS technology is applied to communication between terminal devices, see [0058]. The missing/crossed out limitations will be discussed in view of Faurie.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) before the receiving, by the first device, first information from the network device, forwarding, by the first device to the at least one second device, a message received from the network device, (2) the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction. However, Faurie discloses the missing/crossed limitations comprising: (1) before the receiving, by the first device, first information from the network device, forwarding, by the first device to the at least one second device, a message received from the network device, (2) the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction (For both 1 and 2: FIG. 12 is a message flow diagram illustrating an extended resource allocation period process 1200 for a relay UE operating in the network scheduled mode the relay UE transmits or forwards the extended resource allocation capability, see [0124]. In some cases, the relay UE may determine that the downlink PDUs arrival is periodical with a limited range of jitter based on periodicity of data or on a semi-persistent scheduling (SPS) configuration, see [0126]. In some cases, the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105]. FIGS. 15 and 16 are flowcharts illustrating methods for allocating resources for D2D transmissions. FIG. 16 at block 1606, the first UE transmits to the second UE the resource pool configuration for the second UE. At block 1608, the second UE selects resource for the device-to-device transmission from the resource pool configured for the second UE and performs transmission on the selected resource, see [0136]-[0142]. So, the SPS configuration information comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 5, Zhang and Faurie teach all the claim limitations of claim 1 above; and Zhang  further teaches wherein the first information is comprised in a message, and the receiving, by the first device, first information from the network device (FIG. 10 is a signaling flowchart for performing a SPS configuration for remote equipment and activating the SPS configuration. As described in FIG. 10, the SPS configuration may be transmitted in two comprises:
receiving, by the first device, the message from the network device (FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. In step S305, the network side equipment transmits the SPS configuration information of the remote equipment to the relay equipment again, see [0070]-[0072].), wherein 
the message further comprises a configuration of the SPS of the at least one second device (FIG. 3 in step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. The processing circuit 210 of the electronic equipment 200 may be configured to generate indication information for indicating whether a target terminal of a message transmitted by the electronic equipment 200 to the relay equipment is the relay equipment. Further, the electronic equipment 200 may denote the indication information with one bit of information. For example, in a case that the indication information is “0’, it is indicated that the target terminal of the message is the remote equipment or the second device, see [0070]-[0072]. So, the message comprises a configuration of the SPS of the at least one remote equipment.), and 
the configuration of the SPS comprises at least one of a configuration of  SPS in (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one 
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction. However, Faurie discloses the missing/crossed limitations comprising: (1) the configuration of the SPS comprises at least one of a configuration of SPS in the first direction or a configuration of SPS in the second direction (FIG. 12 is a message flow diagram illustrating an extended resource allocation period process 1200 for a relay UE operating in the network scheduled mode and scheduling resource allocation for remote UEs according to the technique described in FIG. 3 and associated description. At step 2, the relay UE receives SIB 18 from the base station. At step 3, the relay UE enters into RRC_CONNECTED state with the base station, see [0124]. In some cases, the relay UE may determine that the downlink PDUs arrival is periodical with a limited range of jitter based on periodicity of data or on a semi-persistent scheduling (SPS) configuration, see [0126]. In some cases, the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105]. FIGS. 15 and 16 are flowcharts illustrating methods for allocating resources for D2D transmissions. FIG. 16 at block 1606, the first UE transmits to the second UE the resource pool configuration for the second UE. At block 1608, the second UE 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 6,  Zhang and Faurie teach all the claim limitations of claim 3 above; and Zhang  further teaches wherein the configuration of the SPS is a period configuration of the SPS (The SPS configuration information includes the SPS configuration of the remote equipment, including a SPS index and a SPS period, see [0057].); or 
the configuration of the SPS is a resource configuration of the SPS (Examiner’s note: Examiner addressed the first options of 2 options.).
Regarding claim 8,  Zhang and Faurie teach all the claim limitations of claim 1 above; and Zhang  further teaches wherein the first information is comprised in an indication message, and the receiving, by the first device, first information from the network device  (FIG. 3 in step S305, the network side equipment generates indication information for indicating that the target terminal of the SPS configuration information of the remote equipment is not the relay equipment but the remote equipment, see [0070]-[0078].) comprises: 
receiving, by the first device, the indication message from the network device, wherein the indication message further comprises an identifier of the at least one second device (FIG. 3 in step S305, the network side equipment generates indication information for 
Regarding claim 9,  Zhang and Faurie teach all the claim limitations of claim 1 above; and Zhang  further teaches wherein 
the second information is control information (FIG. 6, in step S604, the relay equipment transmits the second activation information to the remote equipment, see [0115]-[0117]. So, the information sent in step S603 is equivalent to control information.), 
the control information further comprises indication information (FIG. 6, in step S604, the relay equipment transmits the second activation information to the remote equipment. The second activation information includes resource indication information for SPS configuration of the remote equipment, see [0115]-[0117]. So, the information sent in step S603 comprises indication information.), 
the indication information is usable for indicating FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipments. Each of the multiple remote equipments may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to , and 
the control information is downlink control information or sidelink control information (FIG. 5, the transceiver circuit 520 transmit the second activation information to the remote equipment via low layer signaling such as PSCCH. In addition, the processing circuit 510 generates the second activation information by scrambling Sidelink Control Information (SCI) using the identification information of the remote equipment. Specifically, the SCI may be implemented in the format 2, which is defined in the present disclosure, to generate activation information transmitted by the electronic equipment 500 to the remote equipment, see [0113]. So, the second activation information or the control information is downlink control information or sidelink control information. Examiner’s note: The Examiner addressed at least one option of 2 options.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the indication information is usable for indicating the directions of the SPS. However, Faurie discloses the missing/crossed limitations comprising: (1) the indication information is usable for indicating the directions of the SPS (FIG. 12 is a message flow diagram illustrating an extended resource allocation period process 1200 for a relay UE operating in the network scheduled mode and scheduling resource allocation for remote UEs according to the technique described in FIG. 3 and associated description. At step 2, the relay UE receives SIB 18 from the base station. At step 3, the relay UE enters into RRC_CONNECTED state with the base station, see [0124]. In the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105]. FIGS. 15 and 16 are flowcharts illustrating methods for allocating resources for D2D transmissions. FIG. 16 at block 1606, the first UE transmits to the second UE the resource pool configuration for the second UE. At block 1608, the second UE selects resource for the device-to-device transmission from the resource pool configured for the second UE and performs transmission on the selected resource, see [0136]-[0142]. So, the indication information is usable for indicating the directions of the SPS.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 10,  Zhang and Faurie teach all the claim limitations of claim 1 above; and Zhang  further teaches wherein 
the second information is first control information, the first control information is usable for indicating a resource location of a physical shared channel sent in the first direction, first control information is downlink control information or sidelink control information, and the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel (Examiner’s note: The Examiner addressed the second option of 2 options.); or 
the second information is second control information, (FIG. 6, in step S604, the relay equipment transmits the second activation information to the remote equipment, see [0115]-[0117]. So, the information sent in step S603 is equivalent to second control information. The missing/crossed out limitations will be discussed in view of Faurie.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the second information is second control information, the second control information is usable for indicating a resource location of a physical shared channel sent in the second direction, the second control information is downlink control information or sidelink control information, and the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel. However, Faurie discloses the missing/crossed limitations comprising:  (1) the second information is second control information, the second control information is usable for indicating a resource location of a physical shared channel sent in the second direction, the second control information is downlink control information or sidelink control information, and the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel (FIGS. 2 and 3 are flowcharts illustrating processes for implementing  techniques for scheduling resources allocation for remote UEs by a UE operating in an autonomous selection mode and network scheduled mode respectively, see [0040] and [0059]. In some cases, a pool of resources for D2D transmissions is configured by a base station. The first UE  transmits the description of the pool of resources to the second UE before the start of an Sidelink Control (SC) period. In some cases, the first UE may transmit the description of the pool of resources to the second UE as a resources allocation configuration. In some cases, the description of the pool of resources may be included in the resources allocation configuration at block 204. In one example, the description may be transmitted to the second UE as part of relay information or relay status over a Sidelink Discovery CHannel (SL-DCH), a Physical Sidelink Downlink Discovery CHannel (PSDCH) or another sidelink channel during a relay discovery or the relay selection procedure. In another example, the description may be transmitted to the second UE in a system information block broadcast message over a Sidelink Broadcast CHannel (SL-BCH) or a Physical Sidelink Broadcast CHannel (PSBCH). In some cases, the description may be transmitted in a MasterinformationBlock for Sidelink (MIB-SL) message, an extension of the MIB-SL, or a new message, e.g., a SystemInfomrationBlock1 (SIB1) like message for Sidelink. In yet another example, the description may be transmitted to the second UE in a point-to-point sidelink signaling message, e.g., a Resource Pool Information message, over a Sidelink Shared CHannel (SL-SCH), a Physical Sidelink Shared CHannel (PSSCH) or another sidelink channel, see [0049]. In some cases, the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105].).
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 12, Zhang teaches all the claim limitations of claim 11 above; and Zhang  further teaches wherein 
the first information is further usable for indicating  (The remote equipment acquires SPS configuration information for communication with the relay equipment, see [0015]. The SPS resource is used for communication between the remote equipment and the relay equipment, which is also referred to as a sidelink SPS. The SPS configuration information includes the SPS configuration of the remote equipment, including a SPS index and a SPS period, see [0057]. The missing/crossed out limitations will be discussed in view of Faurie.),
 at least one second device receives, (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipments. Each of the multiple remote equipments may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. The SPS technology is applied to communication between terminal devices, see [0058]. This technique is used by the relay equipment to send data to the at least one remote equipment and the relay equipment to receive data from the at least one remote equipment. The missing/crossed out limitations will be discussed in view of Faurie.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the first information is further usable for indicating a first or second direction of the SPS, (2) at least one second device receives, in the first direction, data sent by the first device, and the first device receives, in the second direction, data sent by the at least one second device. a first or second direction of the SPS (FIG. 9 is a message flow diagram illustrating a resource allocation process 900 for a UE that operates in network scheduled mode according to the technique described in FIG. 3 and associated description, see [0091]-[0096]. FIG. 12 is a message flow diagram illustrating an example extended resource allocation period process 1200 for a relay UE operating in the network scheduled mode and scheduling resource allocation for remote UEs according to the technique described in FIG. 3 and associated description, see [0124]. In some cases, the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105]. In some cases, the sidelink transmission over the PC5 interface and the uplink or downlink transmission over the Uu interface may be coordinated to reduce interferences. In some cases, the relay UE may determine that the downlink PDUs arrival is periodical with a limited range of jitter based on periodicity of data or on a semi-persistent scheduling (SPS) configuration, see [0126]. So, the information is usable for indicating a first or second direction of the SPS.), (2) at least one second device receives, in the first direction, data sent by the first device, and the first device receives, in the second direction, data sent by the at least one second device (FIGS. 15 and 16 are flowcharts illustrating methods for allocating resources for D2D transmissions. FIG. 16 at block 1606, the first UE transmits to the second UE the resource pool configuration for the second UE. At block 1608, the second UE selects resource for the device-to-device transmission from the resource pool configured for the second UE and performs transmission on the selected resource, see [0136]-[0142]. In some cases, the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105]. This technique is used in 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
 Regarding claim 13, Zhang teaches all the claim limitations of claim 11 above; and Zhang  further teaches further comprising: 
before the sending, by the network device, first information to the first device, sending, by the network device, a message to the first device (FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. In step S305, the network side equipment transmits the SPS configuration information of the remote equipment to the relay equipment, see [0070]-[0072]. The configuration information sent in step S303 is the message.), wherein 
the message comprises a configuration of the SPS of a second device connected to the first device (The network side equipment generates indication information for indicating that a target terminal of the SPS configuration information. The processing circuit 210 of the electronic equipment 200 may be configured to generate indication information for indicating whether a target terminal of a message transmitted by the electronic equipment 200 to the relay equipment is the relay equipment. Further, the electronic equipment 200 may denote the indication information with one bit of information. For example, in a case that the indication information is “0’, it is indicated that the target terminal of the message is the remote equipment , and 
the configuration of the SPS comprises at least one of a configuration of  SPS (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipment. Each of the multiple remote equipment may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. The SPS technology is applied to communication between terminal devices, see [0058]. The missing/crossed out limitations will be discussed in view of Faurie.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the configuration of the SPS comprises at least one of a configuration of  SPS in a first direction between the first and second devices or a configuration of SPS in a second direction between the first and second devices. However, Faurie discloses the missing/crossed limitations comprising: (1) the configuration of the SPS comprises at least one of a configuration of  SPS in a first direction between the first and second devices or a configuration of SPS in a second direction between the first and second devices (FIG. 12 is a message flow diagram illustrating an extended resource allocation period process 1200 for a relay UE operating in the network scheduled mode and scheduling resource allocation for remote UEs according to the technique described in FIG. 3 and associated description. At step 2, the relay UE receives SIB 18 from the the relay UE transmits or forwards the extended resource allocation capability, see [0124]. In some cases, the relay UE may determine that the downlink PDUs arrival is periodical with a limited range of jitter based on periodicity of data or on a semi-persistent scheduling (SPS) configuration, see [0126]. In some cases, the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105]. FIGS. 15 and 16 are flowcharts illustrating methods for allocating resources for D2D transmissions. FIG. 16 at block 1606, the first UE transmits to the second UE the resource pool configuration for the second UE. At block 1608, the second UE selects resource for the device-to-device transmission from the resource pool configured for the second UE and performs transmission on the selected resource, see [0136]-[0142]. So, the configuration of the SPS comprises at least one of a configuration of  SPS in a first direction between the first and second devices or a configuration of SPS in a second direction between the first and second devices.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 14, Zhang teaches all the claim limitations of claim 11 above; and Zhang  further teaches wherein 
the first information is comprised in an indication message, and the sending, by the network device, first information to the first device (FIG. 3 in step S305, the network side equipment generates indication information indicating the remote equipment and sends to the relay equipment, see [0070].) comprises: 
sending, by the network device, the indication message to the first device, wherein the indication message further comprises an identifier of at least one second device connected to the first device (The processing circuit 210 of the electronic equipment 200 isbe configured to transmit the indication information. The indication information “0’ indicates that the target terminal of the message is the remote equipment, see [0070]-[0071]. This technique is used by the network device for sending the indication message to the relay equipment, wherein the indication message further comprises an identifier of at least one remote equipment connected to the relay equipment.).
 	Regarding claim 15,  Zhang teaches all the claim limitations of claim 11 above; and Zhang  further teaches wherein the first information is comprised in a message, and the sending, by the network device, first information to the first device (FIG. 10 is a signaling flowchart for performing a SPS configuration for remote equipment and activating the SPS configuration. As described in FIG. 10, the SPS configuration may be transmitted in two manners, and the SPS configurations may be activated in three manners, see [0148]. FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. In step S305, the network side equipment transmits the SPS configuration information of the remote equipment to the relay equipment, see [0070]-[0072].) comprises: 
sending, by the network device, the message to the first device (FIG. 3 is a signaling flowchart for performing a SPS configuration for a remote equipment. In step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. In step S305, the network side equipment transmits the SPS configuration information of the remote equipment to the relay equipment again, see [0070]-[0072].), wherein 
the  message further comprises a configuration of the SPS of second device connected to the first device (FIG. 3 in step S303, the network side equipment transmits SPS configuration information of the remote equipment to the relay equipment. The processing circuit 210 of the electronic equipment 200 may be configured to generate indication information for indicating whether a target terminal of a message transmitted by the electronic equipment 200 to the relay equipment is the relay equipment. Further, the electronic equipment 200 may denote the indication information with one bit of information. For example, in a case that the indication information is “0’, it is indicated that the target terminal of the message is the remote equipment or the second device, see [0070]-[0072]. So, the message comprises a configuration of the SPS of the at least one remote equipment connected to the relay equipment.), and 
the configuration of the SPS comprises at least one of a configuration of SPS in  (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipment. Each of the multiple remote equipment may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. The SPS technology is applied to communication between terminal devices, see [0058]. The missing/crossed out limitations will be discussed in view of Faurie. Examiner’s note: the Examiner addressed the first option of 2 options.).
a first direction from the first device to the second device or a configuration of  SPS in a second direction from the  second device to the third device. However, Faurie discloses the missing/crossed limitations comprising: (1) the configuration of the SPS comprises at least one of a configuration of SPS in a first direction from the first device to the second device or a configuration of  SPS in a second direction from the  second device to the third device (FIG. 12 is a message flow diagram illustrating an extended resource allocation period process 1200 for a relay UE operating in the network scheduled mode and scheduling resource allocation for remote UEs according to the technique described in FIG. 3 and associated description. At step 2, the relay UE receives SIB 18 from the base station. At step 3, the relay UE enters into RRC_CONNECTED state with the base station. At step 4a, the relay UE transmits or forwards the extended resource allocation capability, see [0124]. In some cases, the relay UE may determine that the downlink PDUs arrival is periodical with a limited range of jitter based on periodicity of data or on a semi-persistent scheduling (SPS) configuration, see [0126]. In some cases, the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105]. FIGS. 15 and 16 are flowcharts illustrating methods for allocating resources for D2D transmissions. FIG. 16 at block 1606, the first UE transmits to the second UE the resource pool configuration for the second UE. At block 1608, the second UE selects resource for the device-to-device transmission from the resource pool configured for the second UE and performs transmission on the selected resource, see [0136]-[0142]. So, the configuration of the SPS comprises at least one of a configuration of SPS in a first direction from 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 17, Zhang teaches all the claim limitations of claim 16 above; and Zhang  further teaches wherein directions of the SPS comprise (The remote equipment acquires SPS configuration information for communication with the relay equipment, see [0015]. The SPS resource is used for communication between the remote equipment and the relay equipment, which is also referred to as a sidelink SPS. The SPS configuration information includes the SPS configuration of the remote equipment, including a SPS index and a SPS period, see [0057]. The missing/crossed out limitations will be discussed in view of Faurie.),
the second device receives, (FIGS. 1(a) and 1(b) are schematic diagrams showing application scenarios. The relay equipment is connected to one remote equipment, and the relay equipment may also be connected to multiple remote equipments. Each of the multiple remote equipments may communicate with the base station via the relay equipment. The technical solution of the present disclosure is applicable to all communication systems including inter-device communication, such as a D2D communication system, a V2X communication system, and a communication system including a relay, see [0049]-[0051]. The SPS technology is applied to communication between terminal devices, see 
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) directions of the SPS comprise a first direction and a second direction, (2) the second device receives, in the first direction, data from the first device, and in the second direction, the second device sends data to the first device. However, Faurie discloses the missing/crossed limitations comprising: (1) directions of the SPS comprise a first direction and a second direction (FIG. 9 is a message flow diagram illustrating a resource allocation process 900 for a UE that operates in network scheduled mode according to the technique described in FIG. 3 and associated description, see [0091]-[0096]. FIG. 12 is a message flow diagram illustrating an example extended resource allocation period process 1200 for a relay UE operating in the network scheduled mode and scheduling resource allocation for remote UEs according to the technique described in FIG. 3 and associated description, see [0124]. In some cases, the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105]. In some cases, the sidelink transmission over the PC5 interface and the uplink or downlink transmission over the Uu interface may be coordinated to reduce interferences. In some cases, the relay UE may determine that the downlink PDUs arrival is periodical with a limited range of jitter based on periodicity of data or on a semi-persistent scheduling (SPS) configuration, see [0126]. So, the information is usable for indicating a first or second direction of the SPS.), (2) the second device receives, in the first direction, data from the first device, and in the second direction, the second device sends data to the first device (FIGS. 15 and 16 are flowcharts illustrating methods for allocating resources for D2D transmissions. FIG. 16 at block the extended period may be used for either direction of a sidelink transmission between a first UE and a second UE, see [0105]. This technique is used in the first direction, the first UE sends data to the at least one second UE, and in the second direction, the first UE receives data from the at least one second UE.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 18, Zhang teaches all the claim limitations of claim 16 above; and Zhang  further teaches wherein the information is control information scrambled based on a radio network temporary identifier (RNTI), wherein the control information is downlink control information or  (The RNTI of the remote equipment is indicated by "sl-R-SPS-RNTI", and signaling about "sl-R-SPS-RNTI" may be added to the high layer signaling, where "sl" represents a sidelink, "R" represents a remote equipment, and "sl-R-SPS-RNTI" represents an RNTI of the SPS for the sidelink, that is allocated by the electronic equipment for the remote equipment, see [0063]. The processing circuit 210 is configured to generate the activation information by scrambling the DCI using the identification information of the remote equipment. Specifically, the DCI may be implemented in the format 5A, see [0084]. When the DCI format 5A is scrambled by using sl-R-SPS-RNTI, there are the following domains: s1 SPS configuration index--3bits, Activation/ release indication-1 bit", see [0087]. the relay equipment scrambles the SCI format 2 using the identification information of the remote equipment to generate second activation information, see [0115]. The missing/crossed out limitations will be discussed in view of Faurie.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) sidelink control information. However, Faurie discloses the missing/crossed limitations comprising: (1) sidelink control information (FIGS. 2 and 3 are flowcharts illustrating processes for implementing  techniques for scheduling resources allocation for remote UEs by a UE operating in an autonomous selection mode and network scheduled mode respectively, see [0040] and [0059]. The first UE  transmits the description of the pool of resources to the second UE before the start of an Sidelink Control (SC) period. In some cases, the first UE may transmit the description of the pool of resources to the second UE as a resources allocation configuration. In some cases, the description of the pool of resources may be included in the resources allocation configuration at block 204. In one example, the description may be transmitted to the second UE as part of relay information or relay status over a Sidelink Discovery CHannel (SL-DCH), a Physical Sidelink Downlink Discovery CHannel (PSDCH) or another sidelink channel during a relay discovery or the relay selection procedure. In example, the description may be transmitted to the second UE in a point-to-point sidelink signaling message, e.g., a Resource Pool Information message, over a Sidelink Shared CHannel (SL-SCH), a Physical Sidelink Shared CHannel (PSSCH) or another sidelink channel, see [0049], see [0105].).
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 31, Zhang teaches all the claim limitations of claim 16 above; and Zhang  further teaches wherein the information comprises downlink control information or  (The transceiver circuit 520 may transmit the second activation information to the remote equipment via low layer signaling such as PSCCH. the processing circuit 510 may generate the second activation information by scrambling Sidelink Control Information (SCI) using the identification information of the remote equipment, see [0112]-[0113]. The missing/crossed out limitations will be discussed in view of Faurie.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) sidelink control information. However, Faurie discloses the missing/crossed limitations comprising: (1) sidelink control information (FIGS. 2 and 3 are flowcharts illustrating processes for implementing  techniques for scheduling resources allocation for remote UEs by a UE operating in an autonomous selection mode and network scheduled mode respectively, see [0040] and [0059]. The first UE  transmits the description of the pool of resources to the second UE before the start of an Sidelink Control (SC) period. In some cases, the first UE may transmit the description of the pool of resources to the second UE as a resources allocation configuration. In some cases, the description of the pool of resources may be included in the resources allocation configuration at block 204. In one example, the description may be transmitted to the second UE as part of relay information or relay status over a Sidelink Discovery CHannel (SL-DCH), a Physical Sidelink Downlink Discovery CHannel (PSDCH) or another sidelink channel a Physical Sidelink Shared CHannel (PSSCH) or another sidelink channel, see [0049], see [0105].).
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 32, Zhang teaches all the claim limitations of claim 16 above; and Zhang  further teaches wherein the information comprises control information usable for indicating a resource location (FIG. 6 in step S604, the relay equipment transmits the second activation information to the remote equipment. The second activation information includes resource indication information for SPS configuration of the remote equipment, see [0115]-[0117]. The missing/crossed out limitations will be discussed in view of Faurie.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the information comprises control information usable for indicating a resource location of a physical shared channel received by the second device from the first device, the control information is downlink control information or sidelink control information, and the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel. However, Faurie discloses the missing/crossed limitations comprising: (1) the information of a physical shared channel received by the second device from the first device, the control information is downlink control information or sidelink control information, and the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel (FIGS. 2 and 3 are flowcharts illustrating processes for implementing  techniques for scheduling resources allocation for remote UEs by a UE operating in an autonomous selection mode and network scheduled mode respectively, see [0040] and [0059]. FIG. 3 at block 310, the first UE transmits a resource grant to the second UE. The resource grant can be used by the second UE to identify the resource for the D2D transmissions, see [0063]. In some cases, a pool of resources for D2D transmissions is configured by a base station. The first UE  transmits the description of the pool of resources to the second UE before the start of an Sidelink Control (SC) period. In some cases, the first UE may transmit the description of the pool of resources to the second UE as a resources allocation configuration. In some cases, the description of the pool of resources may be included in the resources allocation configuration at block 204. In one example, the description may be transmitted to the second UE as part of relay information or relay status over a Sidelink Discovery CHannel (SL-DCH), a Physical Sidelink Downlink Discovery CHannel (PSDCH) or another sidelink channel during a relay discovery or the relay selection procedure. In another example, the description may be transmitted to the second UE in a system information block broadcast message over a Sidelink Broadcast CHannel (SL-BCH) or a Physical Sidelink Broadcast CHannel (PSBCH). In some cases, the description may be transmitted in a MasterinformationBlock for Sidelink (MIB-SL) message, an extension of the MIB-SL, or a new message, e.g., a SystemInfomrationBlock1 (SIB1) like message for Sidelink. In yet another example, the description may be transmitted to the second UE in a point-to-point sidelink a Physical Sidelink Shared CHannel (PSSCH) or another sidelink channel, see [0049], see [0105].).
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Regarding claim 33, Zhang teaches all the claim limitations of claim 16 above; and Zhang  further teaches wherein the information comprises control information usable for indicating a resource location (FIG. 6 in step S604, the relay equipment transmits the second activation information to the remote equipment. The second activation information includes resource indication information for SPS configuration of the remote equipment, see [0115]-[0117]. The missing/crossed out limitations will be discussed in view of Faurie.).
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the information comprises control information usable for indicating a resource location of a physical shared channel sent from the second device to the first device, the control information is downlink control information or sidelink control information, and   the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel. However, Faurie discloses the missing/crossed limitations comprising: (1) the information comprises control information usable for indicating a resource location of a physical shared channel sent from the second device to the first device, the control information is downlink control information or sidelink control information, and   the physical shared channel is a physical sidelink shared channel or a physical downlink shared channel (FIGS. 2 and 3 are flowcharts illustrating processes for implementing  techniques for scheduling resources allocation for remote UEs by a UE operating in an autonomous selection mode and network scheduled mode respectively, see [0040] and [0059]. FIG. 10 at step 4, the remote UE selects a resource for the sidelink transmission and determines to use extended allocation for the selected resource. At step 5, the remote UE transmits a "start" indication, which indicates that it will use extended resource allocation, see [0122]. In some cases, a pool of resources for D2D transmissions is configured by a base station. The first UE  transmits the description of the pool of resources to the second UE before the start of an Sidelink Control (SC) period. In some cases, the first UE may transmit the description of the pool of resources to the second UE as a resources allocation configuration. In some cases, the description of the pool of resources may be included in the resources allocation configuration at block 204. In one example, the description may be transmitted to the second UE as part of relay information or relay status over a Sidelink Discovery CHannel (SL-DCH), a Physical Sidelink Downlink Discovery CHannel (PSDCH) or another sidelink channel during a relay discovery or the relay selection procedure. In another example, the description may be transmitted to the second UE in a system information block broadcast message over a Sidelink Broadcast CHannel (SL-BCH) or a Physical Sidelink Broadcast CHannel (PSBCH). In some cases, the description may be transmitted in a MasterinformationBlock for Sidelink (MIB-SL) message, an extension of the MIB-SL, or a new message, e.g., a SystemInfomrationBlock1 (SIB1) like message for Sidelink. In yet another example, the description may be transmitted to the second UE in a point-to-point sidelink signaling message, e.g., a Resource Pool Information a Physical Sidelink Shared CHannel (PSSCH) or another sidelink channel, see [0049], see [0105].).
  It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Faurie in order to make a more effective method by minimize collisions with other resources during sidelink transmission, see (Faurie, [0031].).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190166613, henceforth “Zhang”) in view of Faurie et al. (US 20160338094, henceforth “Faurie”) and further in view of Lee et al. (US 20190014564, henceforth “Lee”).
Regarding claim 7,  Zhang and Faurie teach all the claim limitations of claim 1 above; and Zhang  further teaches wherein the first information is downlink control information scrambled based on a first radio network temporary identifier (RNTI), wherein the first RNTI is an RNTI corresponding to the at least one second device, or the first RNTI is an RNTI corresponding to the first device (The RNTI of the remote equipment is indicated by "sl-R-SPS-RNTI", and signaling about "sl-R-SPS-RNTI" may be added to the high layer signaling, where "sl" represents a sidelink, "R" represents a remote equipment, and "sl-R-SPS-RNTI" represents an RNTI of the SPS for the sidelink, that is allocated by the electronic equipment for the remote equipment, see [0063]. The processing circuit 210 may be configured to generate the activation information by scrambling the DCI using the identification information of the remote equipment. Specifically, the DCI may be implemented in the format 5A, see [0084]. When the DCI format 5A is scrambled by using sl-R-SPS-RNTI, there are the following domains: s1 SPS configuration index--3bits, Activation/ release indication-1 bit", see [0087]. Here the first RNTI is an RNTI corresponding to the at least one second device.); and 
if FIG. 6, in step S601, the network side equipment transmits first activation information to the relay equipment, where the first activation information is scrambled using the identification information of the remote equipment. in step S603, the relay equipment scrambles the SCI format 2 using the identification information of the remote equipment to generate second activation information, see [0115]. So, the downlink control information further comprises an identifier of the at least one second device. The missing/crossed out limitations will be discussed in view of  Lee.).  
As noted above, Zhang is silent about the aforementioned missing/crossed limitations of: (1) the first RNTI is an RNTI corresponding to the first device.  However, Lee discloses the missing/crossed limitations comprising: (1) the first RNTI is an RNTI corresponding to the first device (FIG. 5 shows the deployment of types of UE performing proximity based service direct communication. FIG. 10 shows a UE operation method according to uplink semi-persistent scheduling. FIG. 10, the UE receives a DCI instructing an uplink SPS activation or release (S210). The UE decodes the DCI based on a first RNTI or a second RNTI (S220), see [0150]-[0156]. FIG. 8 and FIG. 9 describe about a first RNTI or a second RNTI respectively. This technique is used for corresponding the first RNTI is an RNTI to the first device.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhang’s method by adding the teachings of Lee in order to make a more efficient method by managing and operating such processes (e.g., SPS process(/configuration) activation/release, frequency resource re-assignment, HARQ re-transmission), see (Lee, [0134].).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466